DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 8/25/2022 to claims 12 and 14 have been entered. Claims 1-17 remain pending, of which claims 12-17 are being considered on their merits. Claims 1-11 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 12 have overcome the indefiniteness rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a therapeutically effective dosage of a cell sheet consisting of human neural stem cells and human cerebral microvascular endothelial cells for treating damaged or diseased neural tissues selected from the group consisting of brain and spinal cord, does not reasonably provide enablement for treating generic neurovascular tissues of claim 12 or the embodiments of non-neural tissues of claim 14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Claims 12, 13, and 15-17 are directed towards methods of neurovascular reconstruction, comprising placing a cell sheet consisting of human neural stem cells and human cerebral microvascular endothelial cells on a target site of damaged of diseased generic neurovascular tissue. The broadest reasonable interpretation of the scope of “neurovascular tissue” as set forth in claim 12 and the specific embodiments of claim 14 encompasses neural and non-neural tissues, see M.P.E.P. § 2111. Claim 14 further limits the target site, and necessarily the damaged or diseased tissue as well, to the group consisting of limbs, cerebrum, cerebellum, medulla oblongata, spinal cord, heart, lung, liver, stomach, small intestine, large intestine, colon, kidney, gallbladder, pancreas, and uterus.
Regarding the prior art and the level of a person of ordinary skill in the art, Bajpai et al. (Tissue Engineering: Part B (2012), 18(5), 405-425) teaches that cellular methods of vascular tissue engineering either requires endothelial cells or multipotent stem or progenitor cells requires capable of differentiating into smooth muscle cells and endothelial cells such as endothelial progenitor cells (EPCs), bone marrow-derived stem cells, mesenchymal stem cells (MSCs), and adipose-derived stem cells (ADSCs) (Tables 1 and 2)
Generally, the prior art teaches that for methods of tissue repair comprising stem cells, the stem cells must be capable of differentiating into functional cells of the tissue being repaired. For example, see the teachings of Hibino et al. (J Thorac Cardiovasc Surg (2012); 143: 696-703) for (pluripotent) induced pluripotent stem cell differentiation into tissue engineered vascular sheet grafts (e.g. the Abstract), Haraguchi et al. (STEM CELLS TRANSLATIONAL MEDICINE (2012);1:136–141) for cardiac stem cells, ESCs or IPSCs differentiating into cardiomyocytes for heart repair (e.g. Fig. 1),  Qi et al. (Knee Surg Sports Traumatol Arthrosc (epub. 2012), 22:1424–1433) for MSC cell sheets and cartilage repair (e.g. Abstract), and Geng et al. (Biochemical and Biophysical Research Communications 433 (2013) 595–601) for MSC cell sheets and bone repair (Abstract). 
Vieira et al. (Progress in Neurobiology 93 (2011) 444–455) teaches that neural stem cells are lineage-restricted to neural cell types (subheading 4.2).
In the unpredictable arts, more guidance is needed to satisfy the enablement requirement, see M.P.E.P. § 2164.03 and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). Also see M.P.E.P. § 2164.03. As set forth above, the prior art sets forth a prima facie case for unpredictability in methods of repairing damaged tissue in the limited circumstance when the potency of the stem cells in the cellular sheet is mismatched to the tissue to be repaired. In other words, there would only be a reasonable expectation of success from the prior art to repair damaged or disease tissues with multipotent stem cells capable of generating the functional cells of the tissue to be repaired, such as 1) mesenchymal stem cells matched to cartilage or bone repair, 2) cardiac stem cells matched to methods of heart repair, or 3) either endothelial progenitor cells, mesenchymal stem cells, bone marrow derived stem cells, or adipose derived stem cells in methods of making vascular tissue.
The disclosure is limited to methods of treating brain and spinal cord in subjects with NSC-CMEC cell sheets (Examples 7 and 8). However, there is no guidance/direction towards effective dosages for other tissue types, no evidence that neural stem cells could differentiate into relevant cell types for other tissues such as to treat damaged or diseased neurovascular tissue as claimed, and there is no evidence in the prior art nor the disclosure of effective dosages of the claimed neural stem cell-cerebral microvascular cell sheet in methods of repairing the vasculature or innervation of non-neural tissues (claim 14) such that the function of those non-neural tissues is improved to any degree.
As such, the claims read on a significant number of inoperative embodiments, and the quantity of experimentation must necessarily be undue because a person of ordinary skill in the art would have to iteratively screen operative versus inoperative embodiments with respect to tissue type and effective dosages, with the disclosure only providing effective guidance to the narrower embodiment of repairing neural tissue and the prior art setting forth a lack of predictability as neural stem cells are lineage-committed to neural cells, and that multipotent stem cells (such as neural stem cells) must be capable of differentiating into the tissue type to be repaired (or constructed for vascular engineering) as set forth from the prior art above, and the disclosure lacks any scientifically sound reasoning that would have led a skilled artisan at the time of filing to conclude that the method was enabled to its full scope. See M.P.E.P. § 2164.08.
The court's decision in Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318 (Fed. Cir. 2005)  reaffirms the long-held requirement that a specification must be fully enabling as of the filing date. See M.P.E.P. § 2164.05(a).  In this case and for the reasons given above claims 12-17 are not enabled to their full scope, and are only enabled for a therapeutically effective dosage of a cell sheet consisting of human neural stem cells and human cerebral microvascular endothelial cells for treating damaged or diseased tissue selected from the group consisting of brain and spinal cord.

Response to Arguments
Applicant’s arguments on pages 6-8 of the reply have been fully considered, but not found persuasive of error. None of Applicant’s arguments address the specific rationale set forth in the scope of enablement rejection maintained above, and particularly does not address the prima facie lack predictability to treat non-neural neurovascular tissues with a cell sheet comprising neural stem cells based upon state of the art that multipotent (e.g. lineage-restricted) stem cells should generally be lineage matched to the type of tissue to be repaired.
Applicant’s arguments regarding Example 7 and 8 of the disclosure directed towards repair of central nervous system and peripheral nervous tissue are acknowledged, but those embodiments were not rejected for lacking enablement as the rejection of record and maintained above was a scope of enablement rejection and identifies the enabled vs. non-enabled subject matter. Applicant’s arguments appear to rely on an overly narrow interpretation of “neurovascular tissue” to exclude non-neural tissue, which cannot be considered the broadest reasonable interpretation of the scope of the claim and particularly when claim 14 recites and the specification discloses embodiments directed towards neural and non-neural tissues. See M.P.E.P. § 2111.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653